DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electric wire” in Claim 3 and the “aluminum PCB fixed on the radiating fin (16)” in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “fastener (22)”, as described on pg. 5, lines 10-11, pg. 6, line 28, pg. 7, lines 2-7 and 24-25, and pg. 8, line 14 of the Specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, the claim uses two transitional phrases in line 1 of the claim separating the preamble from the body of the claim. The Examiner respectfully suggests amending line 1 of the claim to recite “A flexibly deformable hard linear lamp, comprising-- to remove the extra transitional phrase.
Regarding claim 9, the limitation “a fixing screw (221), a wave washer (222), a plane washer (223), a gasket 224) and an antiskid nut (225)” in lines 2-3 of the claim is grammatically incorrect. Additionally, the number “224” in line 2 is missing an open parentheses (“(“). The Examiner respectfully suggests amending it to be --a fixing screw (221), a wave washer (222), a plane washer (223), a gasket (224), and an antiskid nut (225)-- to correct the typographical errors.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the fastener (22) is snap-fitted into an inside of the first through hole (11) of the light source assembly (10)” in lines 8-9 of the claim. The Specification as originally filed describes pg. 5, lines 10-18 of the Specification as filed describe the fastener 22 as being snap-fitted into the first through-hole 11 to provide a connection between the connection assembly 20 and the light source assemblies 10. However, the Specification as originally filed then states on pg. 7, lines 1-9 that “The fastener 22 includes a fixing screw 221”, referencing Fig. 5. The term “snap-fit” is used to refer to “an assembly method used to attach flexible parts … to form the final product by pushing the parts’ interlocking components together” as “an alternative to assembly using nails or screws” (see the definition of “snap-fit” at https://en.wikipedia.org/wiki/Snap-fit). There is no further explanation in Applicant’s Specification as originally filed regarding exactly how the fixing screw 221 of the fastener 22 is snap-fitted into the through hole 11, and it is therefore unclear from the Specification as filed how the fastener 22 and its fixing screw 221 are snapped into the first through hole 11, when in general it is impossible for any screw to be snap-fitted into anything.
For the purpose of examination, the Examiner has treated Claim 1 as requiring generally that the fastener is fitted into the first through hole, and so the Examiner respectfully suggests amending it to be --wherein the fastener (22) is fitted 

Claims 2-9 are rejected due to their dependence on Claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “snap-fitted” in line 8 of Claim 1 is used by the claim to mean “inserted or connected,” while the accepted meaning is “an assembly method used to attach flexible parts … to form the final product by pushing the parts’ interlocking components together” as “an alternative to assembly using nails or screws” (see the definition of “snap-fit” at https://en.wikipedia.org/wiki/Snap-fit). The term is indefinite because the specification does not clearly redefine the term.
In this case, Claim 1 and pg. 5, lines 10-18 of the Specification as filed describe the fastener 22 as being snap-fitted into the first through-hole 11 to provide a connection between the connection assembly 20 and the light source assemblies 10, however the Specification as originally filed states on pg. 7, lines 1-9 that “The fastener 22 includes a fixing screw 221”. Thus, while Applicant’s fastener 22 is clearly capable of being fitted into the first through hole 11, Applicant’s fastener 22 is incapable of being snap-fitted into the first through-hole 11 as claimed since all screws are physically incapable of being snap-fitted into anything.
For the purpose of examination, the Examiner has treated Claim 1 as reciting that the fastener 22 is fitted into the first through hole, and so the Examiner respectfully suggests amending it to be --wherein the fastener (22) is fitted 

Claim 1 recites the limitation “the light source assembly” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this limitation is referring to a specific light source assembly or to all of the light source assemblies, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has assumed this is referring to all of the light source assemblies, and so the Examiner respectfully suggests amending it to be --each  light source assembly-- for better understanding and to establish proper antecedent basis.
Claim 1 recites the limitation "the spacing and included angle" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claims 2, 6, and 8-9 are rejected due to their dependence on indefinite Claim 1.

Claim 1 recites the limitation “the light source assembly” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this limitation is referring to a specific light source assembly or to all of the light source assemblies, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has assumed this is referring to all of the light source assemblies, and so the Examiner respectfully suggests amending it to be --each 

Regarding claim 4, , the limitation “a plurality of strip-like grooves” in line 3 of the claim renders the claim indefinite because the addition of the word "type" (or the similar word “like”) to an otherwise definite expression (e.g., “a plurality of grooves”) extends the scope of the expression so as to render it indefinite, since it is unclear what “like” is intended to convey. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See also MPEP 2173.05(b)(III)(E). The Examiner respectfully suggests amending it to be --a plurality of 

Regarding claim 4, the limitation “a plurality of strip-like grooves (132) into which an elastic piece (30) for installation could be snap-fitted” in lines 3-5 of the claim (emphasis added) renders the claim indefinite because it is unclear if an elastic piece is required to be snap-fitted into the plurality of strip-like grooves, or if this is merely an optional feature of the invention. 
According to MPEP 2111.04, "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed." The recitations “into which an elastic piece (30) for installation could be snap-fitted” in lines 4-5 of Claim 4 is therefore not required element of the claim and is thus given no patentable weight. Since this element has no patentable weight because it are merely optional, no prior art is required to teach this element in order for this claim to be rejected.

Claim 5 recites the limitation "the movement of the fastener" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 5 recites the limitation “the light source assembly” in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this limitation is referring to a specific light source assembly or to all of the light source assemblies, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has assumed this is referring to all of the light source assemblies, and so the Examiner respectfully suggests amending it to be --each 

Claim 7 recites the limitation "the radiating fin (16)" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear which specific radiating fin of the plurally of radiating fins is being referred to in Claim 7, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has treated Claim 7 as reciting that the aluminum PCB is fixed above the radiating fins, and so the Examiner respectfully suggests amending line 2 of the claim to recite --an aluminum PCB fixed above s-- for better understanding and to establish proper antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2014/0313721).
Regarding claim 1, Morgan discloses a flexibly deformable hard linear lamp (lighting arrangement; see Figs. 1-4; par. [0022]), comprising a plurality of light source assemblies (lighting units 1; see Figs. 1-4; para. [0022], [0024]-[0025]) including a lamp housing and a light emitting assembly accommodated within the lamp housing (a main body 3 defines a lamp housing which houses a series of linearly aligned light sources 4 therein; see Figs. 1-4; para. [0022]-[0023]), wherein a first through hole is provided at both ends of each light source assembly (both ends of each light source assembly 1 include a first part 10 of a ball cup 9 which defines a through hole into which a ball 7 of ball arrangement 2 is inserted; see Figs. 1-4; para. [0024]-[0025]); a connection assembly movably connected between two adjacent light source assemblies (a ball arrangement 2 which comprises a pair 6 of balls 7 is inserted into the first through hole at each end of the light source assemblies 1 to movably connect the light source assemblies to each other; see Figs. 1-4; para. [0024]-[0025]), wherein the connection assembly includes a connecting piece and a fastener disposed at both ends of the connecting piece (the balls 7 form a pair of fasteners disposed at both ends of a joining sleeve 8 connecting the balls to each other; see Fig. 4; par. [0024]), wherein the fastener is snap-fitted into an inside of the first through hole of the light source assembly, so that a spacing and included angle between two adjacent light source assemblies are adjustable (each fastener 7 is snap-fitted inside the through hole of each light source assembly 1 to enable both a spacing and included angle between adjacent light source assemblies to be adjusted; see Figs. 1-4; para. [0024]-[0025]).

Regarding claim 2, Morgan discloses wherein the connecting piece has a width less than that of the first through hole, and the connecting piece has a height less than that of the first through hole (the connecting piece 8 connecting the fasteners 7 together is smaller than the through hole at the ends of each light source assembly 1 to enable the connection assembly to fit therein; see Figs. 1-4; para. [0024]-[0025]).

Regarding claim 5, Morgan discloses wherein the lamp housing includes a lamp cover removably connected to both ends of the lamp housing (closure caps 11 are provided at both ends of the lamp housing 3 by screws; see Fig. 4; par. [0024]), wherein a cavity to accommodate the fastener and to allow movement of the fastener therein is provided at a position within each light source assembly proximate to the lamp cover (the through hole at the ends of each light source assembly 1 provides access to an interior cavity of each light source assembly so that the fasteners 7 can be inserted therein; see Figs. 1-4; para. [0024]-[0025]).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sol (BE 378613, see attached machine translation).
Regarding claim 1, Sol discloses a flexibly deformable hard linear lamp (see Figs. 1-5; pg. 2, lines 53-69 of machine translation), comprising a plurality of light source assemblies  including a lamp housing (blocks 1 define a plurality of light source assembly housings; see Figs. 1-5; pg. 3, lines 90-97 of machine translation) and a light emitting assembly accommodated within the lamp housing (bulbs 4 are connected to each housing 1 by terminals 3; as shown in Figs. 1-4; pg. 3, lines 90-104 of machine translation), wherein a first through hole is provided at both ends of each light source assembly (the opening into which blades 5 are inserted at both ends of each light source assembly 1 is a first through hole; see Figs. 1-5; pg. 3, lines 90-97 of machine translation); a connection assembly movably connected between two adjacent light source assemblies (blades 5; see Figs. 1-5; pg. 3, lines 90-97 of machine translation), wherein the connection assembly includes a connecting piece and a fastener disposed at both ends of the connecting piece (the connection assembly includes blades 5 which are secured to each light source assembly by screws 7 provided at both ends thereof; see Figs. 1-5; pg. 3, lines 90-97 of machine translation), wherein the fastener is snap-fitted into an inside of the first through hole of the light source assembly, so that a spacing and included angle between two adjacent light source assemblies are adjustable (see Figs. 1-5; pg. 3, lines 90-97 of machine translation).

Regarding claim 2, Sol discloses wherein the connecting piece has a width less than that of the first through hole, and the connecting piece has a height less than that of the first through hole (the blades 5 fit within the first through hole and therefore have both a height and width smaller than that of the through hole; see Figs. 1-5; pg. 3, lines 90-97 of machine translation).

Regarding claim 3, Sol discloses wherein a second through hole to accommodate an electric wire and to allow the electric wire to pass therethrough is provided at both ends of each light source assembly (wires 8 are inserted into a second through hole on both ends of the light sources assemblies 1 to electrically connect the light source assemblies to each other; see Figs. 1-4; pg. 3, lines 106-112 of machine translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2014/0313721) in view of Logan et al. (US 2008/0278941, hereinafter “Logan”). The teachings of Morgan have been discussed above.
However, regarding claim 4, the teachings of Morgan fail to disclose or fairly suggest an arc-shaped protrusion to facilitate heat dissipation is provided at both sides of the lamp housing, wherein the arc-shaped protrusion is evenly provided with a plurality of grooves into which an elastic piece for installation could be provided.
Logan teaches a hard linear lamp (lighting apparatus 100; see Figs. 1-2; par. [0051]), comprising a light source assembly including a lamp housing and a light emitting assembly accommodated within the lamp housing (housing 105 which comprises a top portion 120 which contains a PCB 164 having a plurality of LED light sources 168 thereon; see Figs. 1-3; para. [0051]-[0053], [0059]-[0063]), wherein an arc-shaped protrusion to facilitate heat dissipation is provided at both sides of the lamp housing, wherein the arc-shaped protrusion is evenly provided with a plurality of grooves into which an elastic piece for installation could be provided (fins 124 define arcuate protrusions and a plurality of grooves between them; see Figs. 1A, 7-8; para. [0055], [0074]).
Therefore, in view of Logan, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Morgan by providing an arc-shaped protrusion to facilitate heat dissipating at both sides of the lamp housing, the arc-shaped protrusion evenly provided with a plurality of grooves into which an elastic piece for installation could be provided. One would have been motivated to modify the known lamp of Morgan by providing an arc-shaped protrusion to facilitate heat dissipating at both sides of the lamp housing, the arc-shaped protrusion evenly provided with a plurality of grooves into which an elastic piece for installation could be provided, as taught by Logan, in order to improve heat dissipation from the lamp housing.

However, regarding claim 6, the teachings of Morgan fail to disclose or fairly suggest a plurality of radiating fins perpendicular to the lamp cover are evenly arranged below the lamp housing.
Logan further teaches the lamp housing includes a lamp cover removably connected to both ends of the lamp housing (end unit mounting connectors 150 are rotatably connected to a bottom portion 108 of the lamp housing 105; see Figs. 1C-1E; para. [0051], [0058]), and a plurality of radiating fins perpendicular to the lamp cover are evenly arranged below the lamp housing (the bottom portion 108 of the lamp housing 105 includes an electronics compartment 110 comprising fins/protrusions 114 which extend from opposing sides thereof in a direction perpendicular to that of the lamp covers 150; see Figs. 1A-1E; para. [0051]-[0054], [0058]).
Therefore, in view of Logan, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Morgan by evenly arranging a plurality of radiating fins perpendicular to the lamp cover below the lamp housing. One would have been motivated to modify the known lamp of Morgan by evenly arranging a plurality of radiating fins perpendicular to the lamp cover below the lamp housing, as taught by Logan, in order to improve heat dissipation from the lamp housing.

Regarding claim 7, Morgan teaches the light emitting assembly includes a PCB, and an LED soldered on the PCB (each light emitting assembly 1 comprises a series of LED light sources 4 electrically connected to a plate secured to the lamp housing 3; see Figs. 1-4; par. [0022]).
However, the teachings of Morgan fail to disclose or fairly suggest the PCB is an aluminum PCB, the aluminum PCB is fixed above the radiating fins, a cylindrical lens housing is located above the LED, and a lens is accommodated within the lens housing.
Logan further teaches the light emitting assembly includes a PCB fixed above the radiating fins (PCB 164 is fixed in the top portion 120 of the housing 105 above the radiating fins 114; see Figs. 1-3; para. [0051]-[0054], [0058], [0060]-[0061]), an LED soldered on the PCB (a plurality of LED light sources 168 are arranged on the PCB 164; see Figs. 1-3; para. [0059]-[0063]), a cylindrical lens housing located above the LED (a plurality of optical units 140 each comprising a pressure-transfer member 174 including a cylindrical support structure/wall 175 is provided over each LED 168; see Figs. 2-6; para. [0063], [0065]), and a lens accommodated within the lens housing (primary optical element 170 which is a lens is seated within the lens housing 174; see Figs. 2-6; para. [0063], [0065]).
Therefore, in view of Logan, it would have been obvious to one of ordinary skill in the art before the effective fling of the claimed invention to modify the lamp of Morgan by fixing the PCB above the radiating fins and providing a cylindrical lens housing with a lens accommodated therein above the LED. One would have been motivated to modify the known lamp of Morgan by fixing the PCB above the radiating fins and providing a cylindrical lens housing with a lens accommodated therein above the LED, as taught by Logan, in order to ensure heat generated by the PCB and LEDs is dissipated to the radiating fins and to increase the brightness of light emitted by the LEDs.
Further, it would have been obvious to modify the lamp of Morgan by forming the PCB of an aluminum material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, modifying the known lamp of Morgan by forming the PCB of an aluminum material would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application, in order to improve heat dissipation along the PCB.

Regarding claim 8, Logan further teaches an annular protrusion is provided on a top edge of the lens, and an annular groove and a buckle corresponding to the annular protrusion are provided inside a top of the lens housing, so that the lens housing is fixed with the lens by snap-fitting (each lens 170 comprises an unlabeled annular protrusion which corresponds to an aperture 176 and a plurality of interior ribs 184 within the aperture in a top of each lens housing 174 to support the lens therein; see Figs. 2-6; para. [0063], [0065]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sol (BE 378613, see attached machine translation).
Sol teaches wherein the fastener includes a fixing screw (screws 7; see Figs. 1-4; pg. 3, lines 90-99 of machine translation).
However, the teachings of Sol fail to disclose or fairly suggest the fastener includes a wave washer, a plain washer, a gasket, and an antiskid nut.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Sol by including a wave washer, a plane washer, a gasket, and an antiskid nut in the fastener, since the use of nuts and washers to reinforce bolts and screws is notoriously well-known in the fastening art in order to prevent screws and bolts from loosening once installed, thereby strengthening and improving the mechanical connection between the fastener and the components being fastened.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al. (US 2016/0356470), Smith (US 2013/0194806), and Pearson et al. (US 2009/0225546) all disclose flexibly deformable hard linear lamps comprising a plurality of light sources assemblies connected together by one or more connection assemblies to enable the arrangement of the light source assemblies relative to one another to be adjusted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875